United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-1707MN
                                   _____________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of Minnesota.
                                         *
Debra Lynn Lowe,                         *       [UNPUBLISHED]
                                         *
                    Appellant.           *
                                   _____________

                            Submitted: October 20, 1998
                                Filed: October 28, 1998
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

PER CURIAM.

     Debra Lynn Lowe appeals her jury conviction for aiding and abetting the
removal or destruction of property to prevent seizure, see 18 U.S.C. §§ 2232(a), 2
(1994), asserting the evidence is insufficient to support her conviction. Viewing the
evidence in the light most favorable to the verdict and giving the government the benefit
of all reasonable inferences, we conclude a reasonable jury could have found the
elements of the crime beyond a reasonable doubt. See United States v. Tucker, 137
F.3d 1016, 1033 (8th Cir. 1998). After police officers rejected Lowe’s requests to
enter her home without police escort until an impending federal warrant could be
issued, Lowe induced an intoxicated neighbor to enter her impounded home and
remove documents that implicated Lowe in a health care fraud investigation. A
reasonable jury could find Lowe had the specific intent to prevent seizure of the
removed items. We thus affirm Lowe’s conviction. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-